Citation Nr: 1726436	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes mellitus, and to include as being secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The appellant served in the United States Navy from July 1965 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that denied entitlement to service connection for diabetes mellitus, type II and peripheral neuropathy of the upper extremities.  

The Veteran testified before the undersigned via a videoconference hearing in October 2015.

In March 2016, the Board and remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2016 VA memorandum, the JSRRC coordinator at the AOJ made a formal finding of lack of information needed to corroborate the Veteran's allegation of exposure to herbicides, in part due to the Veteran not providing information requested by VA regarding such exposure.  However, a few weeks after the formal finding, the Veteran provided additional information regarding his claimed exposure.  The JSSRC coordinator must consider this additional information.  

A January 9, 2015 VA medical record documents treatment from the Neurosurgical Associates Medical Group.  It does not appear that the Veteran has been asked to authorize VA to obtain records of the reported treatment.  The records would potentially be relevant to the peripheral neuropathy issue and VA has a duty to seek them.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Any unassociated VA medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should also be given an opportunity to identify any non-VA healthcare provider who treated him for the claimed conditions, to include the Neurosurgical Associates Medical Group (noted in a January 9, 2015 VA medical record.  

After securing any necessary authorization from him, obtain all identified treatment records.  The Veteran should be informed of any records that cannot be obtained, the efforts made to obtain the records; and what further actions will be taken, including denial of the claim

2.  After the above development has been accomplished, request verification from the JSRRC or other indicated sources of the Veteran's exposure to herbicides in service, to include consideration of evidence provided by the Veteran after the August 2016 formal finding of lack of information to corroborate and the Veteran's lay statements of record.

The Veteran should be asked to provide any additional information needed to make this request.

4.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, and then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


